Evans, Judge:
This is an appeal by the collector from a finding of value made by the appraiser upon certain imported drums (containers). *639At tbe hearing the following statements of the issue were made by the respective counsel:
Mr. McDermott. It appears that this reappraisement,involves drums which were invoiced at $3 per drum, Hong Kong dollars. On entry, the importer converted the value into United States currency and entered on the basis of $0,229 per drum, and that entered value was appraised as correct by the appraiser. The Government, now, claims that the invoice value of $3, Hong Kong currency, is the correct dutiable value. I don’t know whether it is possible for the importer to agree with the Government’s contention, because attached to the court papers there is an amended entry which shows a value for these drums, as claimed by the Government in this case.
Mr. Gottfried. That amended entry was not timely, and I haven’t been able to figure out what it is all about. I consulted with the appraiser and he is in somewhat the same position. So I can’t agree with anything.
Thereupon the examiner of this class of merchandise at the port of entry was called as a witness on behalf of the plaintiff, the United States, and testified, after an examination of the official papers, that these drums were invoiced at $3 each Hong Kong currency; that the entered value for the total was $34.45, which was the total for the 150 drums imported, in United States dollars. He stated that the unit value did not appear on the official papers. The case was submitted without further testimony.
I note that the summary sheet under the column “Appraised” has a notation “Adv.,” whereas under the column headed “Remarks” I note “Invoice unit value correct.” On this state of the record the court finds itself in the same position as importer’s attorney and the appraiser, that is, it isn’t “able to figure out what it is all about.”
The appeal is therefore dismissed for lack of proof as to what the correct value of the merchandise is.